It is insisted that where bills of exception contain questions and answers and are approved in that form by the trial judge, the presumption should be indulged by this court that it was the opinion of the trial judge that it was necessary for the bill to show such questions and answers in order to elucidate the question involved. We think the correct rule is stated in Jetty v. State, 90 Tex.Crim. Rep., 235 S.W. Rep. 589, as follows:
"It may some time be necessary for the trial judge to direct the incorporation of questions and answers for the aid of this court, but in the first instance they should not be presented in this form."
A bill in this form should contain some expression from the trial judge informing this court that in his opinion the questions and answers were necessary to aid us in understanding the point involved, or explanatory of the manner in which it arose.
In view of the entire record, we think no error is presented calling for a reversal.
The motion for rehearing is overruled.
Overruled. *Page 261